Citation Nr: 1618565	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to July 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for bilateral hearing loss.  

In July 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In April 2015, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  

In June 2015 the Board remanded this issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular rating for bilateral hearing loss disability is REMANDED to the agency of original jurisdiction; and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss has been level XI for all periods under consideration. 

2.  The Veteran's right ear hearing loss has been no worse than Level II for all periods under consideration.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

VA has satisfied its duty to notify under the VCAA. Specifically, a February 2011 letter sent prior to the unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as it pertained to the left ear, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board notes, the claim was originally styled as a claim for increased rating for the left ear hearing loss; however in the May 2011 decision, the RO rephrased the issue as entitlement to an increased rating for bilateral hearing loss.  

The February 2011 notice specifically referenced the left ear, and not both ears, however despite this, the Veteran demonstrated actual knowledge by reporting his bilateral hearing loss at the Board hearing in April 2015, and his VA Form 9, wherein the Veteran stated he wished to appeal the issue listed on the July 2012 SOC that addressed bilateral hearing loss.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Thus, the evidence reflects that the Veteran either had actual knowledge of what was required or a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (noting that section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the July 2012 hearing, the DRO fully explained the issue on appeal and elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

During the April 2015 hearing, the undersigned noted and explained the issue on appeal.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.   

In addition, the Board notes that the case was remanded in June 2015 so that the Veteran could be afforded a VA audiological examination.  In January 2016 the Veteran underwent a VA examination.  Accordingly, the requirements of the June 2015, remand directives were ultimately accomplished and substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded VA examinations to evaluate his hearing loss in March 2011, July 2012, and January 2016.  He does not contend that his hearing loss has become more severe since the most recent January 2016 examination.  The Veteran's VA treatment records have also been obtained.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

On examination in March 2011, the examiner made no comment on the functional impact of the hearing disability, however, on examination in July 2012 and January 2016, the functional impact was addressed.  On examination in July 2012, the functional impact was noted as being the Veteran expressed difficulty understanding speech at volunteer meetings.  On the January 2016 VA examination, the examiner indicated that the Veteran's hearing loss did impact his ordinary conditions of daily life, including the ability to work, due to the fact that he has to position himself in the best way possible, and reads lips.  Thus, the March 2011 and January 2016 VA examiners adequately described functional effects.

In an August 2006 statement, the Veteran contended that at the VA examination March 2005, the examiner was biased, and he did not see a doctor.  The Veteran also noted that in a crowded noisy environment he was unable to hear.  At the March 2005 VA examination, the Veteran was seen by a medical doctor.  Furthermore, the findings on the examinations that followed the March 2005 examination, specifically the March 2011, July 2012 and January 2016 examinations, are consistent with the findings of the March 2005 VA examination.    Finally, at the April 2015 Board hearing, the Veteran expressed concern that the hearing was tested in a quiet room, VA guidelines require that audiological examinations be done in a quiet room.  See Martinak v. Nicholson, 21 Vet. App. at 453 (upholding Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. D, pts. 1, 17 (K.C.Dennis, ed.2004) provisions providing that VA audiology examinations should be conducted in sound proof rooms).

Thus, VA has fully satisfied the duty to assist; there is no indication of further assistance that would be reasonably likely to aid in substantiating the claim.  See38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  Analysis
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found-a practice known as "staged" ratings.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. 

In order to establish entitlement to an increased rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Veteran underwent a VA examination in March 2011, at which time he reported he was not claiming an increased rating for right ear hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
25
35
50
33.8
LEFT
100+
100+
105+
105+
105

Word recognition testing revealed speech recognition ability of 0 percent for the left ear, and 100 percent for the right ear.  No language or cognitive barriers were noted.  

These audiometry test results equate to Level I hearing in the right ear and Level XI in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level XI hearing in the left ear results in a 10 percent disability rating. 38 C.F.R. § 4.85.  The left ear qualifies as an exceptional pattern of hearing under 38 C.F.R. § 4.86 in that all four pure tone thresholds are 55 decibels or higher. When the results for the left ear are applied to Table VIA, this also results in level XI hearing.  After level XI hearing for the left ear and level I hearing for the right ear is applied to 38 C.F.R. § 4.85, Table VII, the result is that the Veteran's hearing loss is evaluated as 10 percent disabling. 

At the July 2012 hearing, the Veteran alleged his belief that as he has no hearing in his left ear, he should be in receipt of a 100 percent rating.  He reported having to turn to face a person to understand what was being said.  

The Veteran underwent another VA examination in July 2012.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
30
50
55
41
LEFT
105+
105+
105+
105+
105

The tympanogram suggested normal middle ear mobility and pressure bilaterally, and acoustic reflexes were absent to ipsilateral and contralateral stimulation bilaterally.  The Veteran reported that his hearing loss has affected his ability to localize sound, and hear anything on the left side.  He utilized a right ear hearing aid.  He went on to state that while serving as a volunteer he has difficulty understanding speech at meeting.  Word recognition testing revealed speech recognition of 100 percent for the right ear and 0 percent for the left ear.  

These audiometry test results equate to Level I hearing in the right ear and Level XI hearing in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level XI hearing in the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85.  The left ear qualifies as an exceptional pattern of hearing under 38 C.F.R. § 4.86 in that all four pure tone thresholds are 55 decibels or higher. When the results for the left ear are applied to Table VIA, this also results in level XI hearing.  After level XI hearing for the left ear and level I hearing for the right ear is applied to 38 C.F.R. § 4.85, Table VII, the result is that the Veteran's hearing loss is evaluated as 10 percent disabling.

At the April 2015 hearing, the Veteran alleged that his right ear speech discrimination percentage score from the VA July 2012 exam was 100 percent only on account of him being in a quiet room.  He reported that he did not have much interaction socially, and that at home he watched TV, and as a result, had to turn the volume up.  He believed his hearing had worsened, and he had to frequently ask people to repeat things.  

As a result of his testimony, the Veteran was afforded another VA audiological examination in January 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
65
43
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 0 percent in the left ear.  The veteran reported the functional impact of his hearing loss was having to read lips to understand people and having to position himself in the best way possible so that he can hear.  

These audiometry test results equate to Level II hearing in the right ear and Level XI hearing in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level XI hearing in the left ear results in a 10 percent disability rating. 38 C.F.R. § 4.85.  

The left ear qualifies as having an exceptional pattern of hearing under 38 C.F.R. § 4.86, in that all four pure tone thresholds are 55 decibels or higher.  Level XI is the highest possible.  When the results for the left ear are applied to Table VIA, this also results in level XI hearing.  After level XI hearing for the left ear and level II for the right ear is applied to 38 C.F.R. § 4.85, Table VII, the result is that the Veteran's hearing loss is evaluated as 10 percent disabling.  

VA treatment records are negative for any additional evidence of a worsening in hearing acuity, and the Veteran has not reported any additional worsening in hearing acuity.  

The record reflects no certification of language difficulties or inconsistent speech audiometry scores.  

As noted above, during the entire period on appeal, the Veteran's left ear qualifies as an exceptional pattern of hearing under 38 C.F.R. § 4.86 in that all four pure tone thresholds are 55 decibels or higher.  Even after application to table VIA, the left ear is still evaluated under level XI hearing, the same as under table VI.  The worst pattern of hearing on appeal is level XI hearing for the left ear and level II for the right ear, which after being applied to 38 C.F.R. § 4.85, Table VII, the result is that the Veteran's hearing loss is evaluated as 10 percent disabling.  As this is the evaluation that is currently assigned, there is no basis for an increased rating.

The Board has considered whether staged ratings are appropriate for the hearing loss disability; however, there have been no periods when his symptomatology has been shown to meet the criteria for a rating in excess of 10 percent.  Therefore, staged ratings are not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.  


REMAND

Extraschedular ratings are potentially available under 38 C.F.R. § 3.321(b)(1) (2015).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court provided a three-step test for determining whether extraschedular referral was warranted. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Veteran has reported some factors that are outside the rating criteria, such as social isolation.  The most recent examiner noted that the hearing loss impacted the Veteran's ability to work.  Accordingly, the criteria for referral for extraschedular consideration are met.  The Board is required to refer the case for initial consideration of an extraschedular rating.

Accordingly, the appeal is REMANDED for the following:

1.  Refer the issue of entitlement to an extraschedular rating for bilateral hearing loss to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 3.321(b).

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


